ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above-captioned case, it is this 11th day of September, 2000
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily reversed in light of Kent v. State, 358 Md. 183, 747 A.2d 656 (2000); Johnson v. State, 355 Md. 420, 735 A.2d 1003 (1999); Okon v. State, 346 Md. 249, 696 A.2d 441 (1997); Moten v. State, 339 Md. 407, 663 A.2d 593 (1995); and Parren v. State, 309 Md. 260, 523 A.2d 597 (1987), and the case is remanded to the Court of Special Appeals with directions to reverse the judgment of the Circuit Court for Dorchester County and remand the ease to that court for a new trial. *483Costs in this Court and in the Court of Special Appeals to be paid by Dorchester County.